Citation Nr: 0517581	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  01-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and exotropia (left eye condition).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1957, from January 1958 to January 1964, and again 
from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's 
application to reopen a previously denied claim of service 
connection for a left eye condition.  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2002, the Board reopened the veteran's claim of 
service connection for a left eye condition and, in August 
2003, remanded the matter for further development and 
adjudication.  

In November 2004, the Board denied the veteran's claim of 
service connection for a left eye condition.  The veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
November 2004 decision and to remand the veteran's claim for 
readjudication.  In an April 2005 Order, the Court granted 
the joint motion, vacated the Board's decision, and remanded 
the veteran's claim to the Board for readjudication.  The 
case has now been returned to the Board for further appellate 
review, consistent with the Order of the Court and the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In this case, the veteran's claims file contains two separate 
Reports of Medical Examination for enlistment dated May 17, 
1954.  The first report indicates vision in the left eye of 
20/30.  The second report is a carbon copy of the first, but 
with several differences.  First, the vision diagnosis of the 
veteran's left eye was changed from 20/30 to 20/400.  Second, 
the examiner added, in the "Notes and Significant or 
Interval History" section, that the veteran suffers 
"Exotropia."  And third, the "E" in the veteran's PULHES 
profile was changed from a "1" to a "3."  (The "PULHES" 
profile, contained in many service department physical 
examinations, reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  The "P" stands for "physical capacity or 
stamina;" the "U' indicates "upper extremities;" the "L" is 
indicative of the "lower extremities;" the "H" reflects the 
state of the veteran's "hearing and ear;" the "E" is 
indicative of the veteran's eyes; and the "S" stands for 
psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992)).  These two reports are separately signed 
(two distinct signatures) by the same examiner.  

Based on the foregoing, the Board finds that additional 
medical opinion is required to determine the veteran's left 
eye visual acuity and diagnosis at service entrance in May 
1954.  

In addition, as the Board noted in its November 2004 
decision, the May 2004 VA examiner did not specifically 
comment on the veteran's in-service eye surgery, reflected in 
hospital records dated from August through December 1954, or 
the December 2001 statement prepared by a physician at the 
Jones Chiropractic Clinic, nor did the examiner state whether 
the veteran's condition is a congenital/developmental 
condition, each as requested in the August 2003 Board remand.  
Consistent with the April 2005 joint motion and Court Order, 
therefore, the Board finds that upon remand, the VA examiner 
should offer an opinion on these questions as well.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
left eye disorder found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  Based on the 
veteran's claims file and service medical 
records, to specifically include the 
veteran's two May 17, 1954 entrance 
reports and the August through December 
1954 hospitalization records, and based 
on sound medical principles, the examiner 
is requested to offer an opinion as to 
the following: 

(a).  Was the veteran's left eye 
visual acuity in May 1954, 20/30 or 
20/400?  What was the left eye 
diagnosis, if any, at that time?

(b).  Does the veteran have a current 
left eye condition, and if so, what is 
the diagnosis or diagnoses?

(c).  Is the veteran's diagnosis or 
diagnoses a congenital/developmental 
condition? 

(d).  Did the veteran's left eye 
condition increase in severity during 
service?  In answering this question, 
the examiner is asked to specify 
whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of the left eye 
disorder due to service, resulting in 
the current disability.  In offering 
this assessment, the examiner should 
specifically comment on the December 
2001 statement prepared by a physician 
at the Jones Chiropractic Clinic.  The 
examiner should also comment on 
whether the veteran's in-service 
surgery in 1954 had an ameliorating 
effect, or whether such surgical 
treatment caused a permanent worsening 
of the underlying pathology of a left 
eye condition.

(e).  If the left eye condition is 
found to have increased in severity 
during service, was such increase due 
to the natural progression of the 
condition?

(f)  Did any current left eye 
condition have its onset during any of 
the veteran's periods of active 
military service, or was the 
disorder/s caused by any incident of 
the veteran's service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and sound medical 
principles.

2.  After completion of the foregoing, 
the RO should adjudicate the veteran's 
claim of service connection for a left 
eye disorder in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and they should be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




